
	
		II
		110th CONGRESS
		1st Session
		S. 1199
		IN THE SENATE OF THE UNITED STATES
		
			April 24, 2007
			Mr. Wyden (for himself,
			 Mr. Smith, Mr.
			 Pryor, and Mr. Kerry)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To strengthen the capacity of eligible institutions to
		  provide instruction in nanotechnology.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Nanotechnology in the Schools
			 Act.
		2.Findings and
			 purpose
			(a)FindingsCongress
			 makes the following findings:
				(1)The rapidly
			 growing field of nanotechnology is generating scientific and technological
			 breakthroughs that will benefit society by improving the way many things are
			 designed and made.
				(2)Nanotechnology is
			 likely to have a significant, positive impact on the security, economic
			 well-being, and health of Americans as fields related to nanotechnology
			 expand.
				(3)In order to
			 maximize the benefits of nanotechnology to individuals in the United States,
			 the United States must maintain world leadership in the field of
			 nanotechnology, including nanoscience and microtechnology, in the face of
			 determined competition from other nations.
				(4)According to the
			 National Science Foundation, foreign students on temporary visas earned 32
			 percent of all science and engineering doctorates awarded in the United States
			 in 2003, the last year for which data is available. Foreign students earned 55
			 percent of the engineering doctorates. Many of these students expressed an
			 intent to return to their country of origin after completing their
			 study.
				(5)To maintain world
			 leadership in nanotechnology, the United States must make a long-term
			 investment in educating United States students in secondary schools and
			 institutions of higher education, so that the students are able to conduct
			 nanoscience research and develop and commercialize nanotechnology
			 applications.
				(6)Preparing United
			 States students for careers in nanotechnology, including nanoscience, requires
			 that the students have access to the necessary scientific tools, including
			 scanning electron microscopes designed for teaching, and requires training to
			 enable teachers and professors to use those tools in the classroom and the
			 laboratory.
				(b)PurposeThe
			 purpose of this Act is to strengthen the capacity of United States secondary
			 schools and institutions of higher education to prepare students for careers in
			 nanotechnology by providing grants to those schools and institutions to provide
			 the tools necessary for such preparation.
			3.DefinitionsIn this Act:
			(1)Eligible
			 institutionThe term eligible institution means an
			 institution that is—
				(A)a public or
			 charter secondary school that offers 1 or more advanced placement science
			 courses or international baccalaureate science courses;
				(B)a community
			 college, as defined in section 3301 of the Elementary and Secondary Education
			 Act of 1965 (20 U.S.C. 7011); or
				(C)a 4-year
			 institution of higher education or a branch, within the meaning of section 498
			 of the Higher Education Act of 1965 (20 U.S.C. 1099c), of such an
			 institution.
				(2)Institution of
			 higher education; secondary school; SecretaryThe terms
			 institution of higher education, secondary school,
			 and Secretary have the meanings given the terms in section 9101 of
			 the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).
			(3)Qualified
			 nanotechnology equipmentThe term qualified nanotechnology
			 equipment means equipment, instrumentation, or hardware that is—
				(A)used for teaching
			 nanotechnology in the classroom; and
				(B)manufactured in
			 the United States at least 50 percent from articles, materials, or supplies
			 that are mined, produced, or manufactured, as the case may be, in the United
			 States.
				4.Program
			 authorized
			(a)In
			 generalThe Director of the National Science Foundation (referred
			 to in this Act as the Director) shall establish a nanotechnology
			 in the schools program to strengthen the capacity of eligible institutions to
			 provide instruction in nanotechnology. In carrying out the program, the
			 Director shall award grants of not more than $150,000 to eligible institutions
			 to provide such instruction.
			(b)Activities
			 supported
				(1)In
			 generalAn eligible institution shall use a grant awarded under
			 this Act—
					(A)to acquire
			 qualified nanotechnology equipment and software designed for teaching students
			 about nanotechnology in the classroom;
					(B)to develop and
			 provide educational services, including carrying out faculty development, to
			 prepare students or faculty seeking a degree or certificate that is approved by
			 the State, or a regional accrediting body recognized by the Secretary of
			 Education; and
					(C)to provide
			 teacher education and certification to individuals who seek to acquire or
			 enhance technology skills in order to use nanotechnology in the classroom or
			 instructional process.
					(2)Limitation
					(A)UsesNot
			 more than 1/4 of the amount of the funds made available
			 through a grant awarded under this Act may be used for software, educational
			 services, or teacher education and certification as described in this
			 subsection.
					(B)ProgramsIn
			 the case of a grant awarded under this Act to a community college or
			 institution of higher education, the funds made available through the grant may
			 be used only in undergraduate programs.
					(c)Applications
			 and selection
				(1)In
			 generalTo be eligible to receive a grant under this Act, an
			 eligible institution shall submit an application to the Director at such time,
			 in such manner, and accompanied by such information as the Director may
			 reasonably require.
				(2)ProcedureNot
			 later than 180 days after the date of enactment of this Act, the Director shall
			 establish a procedure for accepting such applications and publish an
			 announcement of such procedure, including a statement regarding the
			 availability of funds, in the Federal Register.
				(3)SelectionIn
			 selecting eligible institutions to receive grants under this Act, and
			 encouraging eligible institutions to apply for such grants, the Director shall,
			 to the greatest extent practicable—
					(A)select eligible
			 entities in geographically diverse locations;
					(B)encourage the
			 application of historically Black colleges and universities (meaning part B
			 institutions, as defined in section 322 of the Higher Education Act of 1965 (20
			 U.S.C. 1061)) and minority institutions (as defined in section 365 of such Act
			 (20 U.S.C. 1067k)); and
					(C)select eligible
			 institutions that include institutions located in States participating in the
			 Experimental Program to Stimulate Competitive Research (commonly known as
			 EPSCoR).
					(d)Matching
			 requirement and limitation
				(1)In
			 general
					(A)RequirementThe
			 Director may not award a grant to an eligible institution under this Act unless
			 such institution agrees that, with respect to the costs to be incurred by the
			 institution in carrying out the program for which the grant was awarded, such
			 institution will make available (directly or through donations from public or
			 private entities) non-Federal contributions in an amount equal to
			 1/4 of the amount of the grant.
					(B)WaiverThe
			 Director shall waive the matching requirement described in subparagraph (A) for
			 any institution with no endowment, or an endowment that has a dollar value
			 lower than $5,000,000, as of the date of the waiver.
					(2)Limitation
					(A)BranchesIf
			 a branch described in section 3(1)(C) receives a grant under this Act that
			 exceeds $100,000, that branch shall not be eligible, until 2 years after the
			 date of receipt of the grant, to receive another grant under this Act.
					(B)Other eligible
			 institutionsIf an eligible institution other than a branch
			 referred to in subparagraph (A) receives a grant under this Act that exceeds
			 $100,000, that institution shall not be eligible, until 2 years after the date
			 of receipt of the grant, to receive another grant under this Act.
					5.Annual report
			 and evaluation
			(a)Report by
			 institutionsEach institution that receives a grant under this
			 Act shall prepare and submit a report to the Director, not later than 1 year
			 after the date of receipt of the grant, on its use of the grant funds.
			(b)Review and
			 evaluation
				(1)ReviewThe
			 Director shall annually review the reports submitted under subsection
			 (a).
				(2)EvaluationAt
			 the end of every third year, the Director shall evaluate the program authorized
			 by this Act on the basis of those reports. The Director, in the evaluation,
			 shall describe the activities carried out by the institutions receiving grants
			 under this Act and shall assess the short-range and long-range impact of the
			 activities carried out under the grants on the students, faculty, and staff of
			 the institutions.
				(c)Report to
			 CongressNot later than 6 months after conducting an evaluation
			 under subsection (b), the Director shall prepare and submit a report to
			 Congress based on the evaluation. In the report, the Director shall include
			 such recommendations, including recommendations concerning the continuing need
			 for Federal support of the program carried out under this Act, as may be
			 appropriate.
			6.Authorization of
			 appropriationsThere are
			 authorized to be appropriated to the Director to carry out this Act $15,000,000
			 for fiscal year 2008, and such sums as may be necessary for fiscal years 2009
			 through 2011.
		
